Case: 19-40311     Document: 00515613000         Page: 1     Date Filed: 10/22/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 22, 2020
                                  No. 19-40311                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Garmon Coats,

                                                           Petitioner—Appellant,

                                       versus

   Thomas Watson, Warden, United States Penitentiary
   Beaumont,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:18-CV-141


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Garmon Coats, federal prisoner # 24754-077, was convicted in 1994
   of one count of bank robbery, three counts of obstructing commerce by
   robbery, and three counts of using and carrying a firearm during a crime of



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40311      Document: 00515613000            Page: 2    Date Filed: 10/22/2020




                                      No. 19-40311


   violence. He appeals the dismissal of his 28 U.S.C. § 2241 petition, wherein
   he argued that the Federal Bureau of Prisons (BOP) failed to credit his
   sentence for the nearly 13 years he spent serving a state sentence. The district
   court dismissed the petition as a successive filing because Coats had raised
   the same claim in an earlier § 2241 petition. Alternatively, the court
   dismissed the petition for failure to exhaust administrative remedies to the
   extent that it raised any new arguments. Finally, the district court denied
   Coats’s postjudgment motion to rescind, construed as filed pursuant to
   Federal Rule of Civil Procedure 59(e).
          Because Coats’s § 2241 petition raised the same legal claim that was
   rejected in his prior § 2241 proceeding, see Coats v. Smith, 395 F. App’x 382,
   383 (9th Cir. 2010), the district court did not abuse its discretion by
   dismissing the petition as successive, see 28 U.S.C. § 2244(a); United States
   v. Tubwell, 37 F.3d 175, 177–78 (5th Cir. 1994); see also James v. Cain, 56 F.3d
   662, 665 (5th Cir. 1995). Further, Coats concedes that he failed to exhaust
   his administrative remedies as to his arguments concerning how a five-year
   state sentence he received for escape should have been treated in his federal
   sentence computations. Because he has not demonstrated the futility of
   administrative review, the district court did not abuse its discretion in
   dismissing his § 2241 petition as to this claim for failure to exhaust. See Fuller
   v. Rich, 11 F.3d 61, 62 (5th Cir. 1994).
          Coats presents no argument concerning the denial of his
   postjudgment motion. Accordingly, he has abandoned any claim stemming
   from that ruling. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d
   744, 748 (5th Cir. 1987).
          In light of the foregoing, the judgment of the district court is
   AFFIRMED. We CAUTION Coats that frivolous, repetitive, or abusive
   filings may result in the imposition of sanctions, including dismissal,




                                              2
Case: 19-40311      Document: 00515613000           Page: 3    Date Filed: 10/22/2020




                                     No. 19-40311


   monetary sanctions, and restrictions on his ability to file pleadings in this
   court and any court subject to this court’s jurisdiction.




                                          3